Citation Nr: 0702542	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1953 to November 1955.

Procedural history

In December 2002, the veteran filed a claim of entitlement to 
service connection for residuals of asbestos exposure.

This appeal arose from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied the veteran's claim of entitlement 
to service connection for residuals of asbestos exposure.  
The RO in Providence, Rhode Island has original jurisdiction 
over this case.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND





Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



